CAYTON, Chief Judge.
This was a suit for possession of a furnished apartment. Defendant moved to dismiss for lack of jurisdiction, claiming that no landlord-tenant relationship existed between the parties. Testimony was taken on the motion to dismiss, and when if was completed the trial judge overruled the motion and inquired of defense counsel whether he wished to present anything further. Receiving a negative response the judge proceeded to rule on the merits of the case and ordered finding and judgment for plaintiff. Defendant appeals.
Without detailing the facts we think it is sufficient to say that there was evidence to support a finding that plaintiff had sublet her furnished apartment to defendant on a temporary basis in December 1947; that in the following October, desiring to reoccupy the apartment, she served a notice to quit on defendant and that she was entitled to repossess her apartment.
Affirmed.